Appeal from a decision of the Workers’ Compensation Board, filed March 6, 1990.
Claimant has the burden of showing that the employer discharged him in retaliation for filing a claim, and a decision of the Workers’ Compensation Board finding no such retaliatory conduct is conclusive if supported by substantial evidence (see, Matter of Kuk v General Elec. Co., 147 AD2d 813, lv dismissed, lv denied 74 NY2d 758). The record supports the Board’s finding that claimant’s discharge in this case did not result from the filing of the compensation claim but was based upon his failure to adequately perform his job duties. Accordingly, the decision must be affirmed.
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.